Title: To George Washington from Brigadier General John Fellows, 24 July 1777
From: Fellows, John
To: Washington, George



Dear sir
Kenderhook [N.Y.] July 24th 1777

Am in duty bound to accquaint your honr that I am well informed from a person of real Dependence, that he has for a long time put himself off for a Tory—and that he has entertained the Enemies Expresses from one Army to the other, one of which passed his house 7 Days since from Genl How to Gen⟨l⟩ Burgoyne who informed him that Genl How meant to make a Diversion somewhere in Connecticutt in order to draw off Genl Washingston’s Army if possible then to push up the River—The same Express returned yesterday from Genl Burgoyne’s Army at Schenatdy and advised that Genl Burgoyne meant to attack in Ten Days at least at which time sr John Johnson was to attack

Fort Schuyler and Genl How the Highlands—That sr John had a much greater Force than was expected and had no Doubt of carrying the Place with little Difficulty—As whatever has been related by my intelligencer so far as the time would admit has proved true have not the least Doubt of the truth of the whole—Genl Schuyler has sent of Colo. Brown with a small Pa[r]ty of light Horse to take Burgoyne’s Express he will no Doubt meet with success but no Papers are expected, as none were brought by reason of the Difficulties of the times—the Enemies Expresses meet at Livingston’s Manner next Sunday, as one goes from that to How, the other to Burgoyne, they are two notorious Scotch Men whose Plan of Rendezvous is well explained—I really fear that Fort Schuyler is in such a situation as that it will be carried. I am with the greatest Respect Your honrs most Obedt Hume St

John Fellows B. Genl

